EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q of Sunrise Global, Inc. (the "Company") for the quarter ended October 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned Chief Executive Officer, President, Treasurer, and the principal financial officer of the Company, hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents in all material respects the financial condition and results of operations of Sunrise Global, Inc. A signed original of this written statement required by Section906, another document authenticating, acknowledging or otherwise adopting the signature that appears in typed formwithin the electronic version of this written statement required by Section906, has been provided to the Company. and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Date:December 09, 2011 /s/ Shaojun Sun Shaojun Sun, Chief Executive Officer, President and Chief Financial Officer
